DATE     6/25/19
        Case  1:18-cr-00120-TH Document 23 CASE
                                            FiledNUMBER      118cr120
                                                  06/25/19 Page  1 of 1 PageID #: 92
LOCATION Beaumont                          USA Kennedy Gates Assigned
JUDGE      Thad Heartfield                 VS          “    Appeared
DEPUTY CLERK      Faith Ann Laurents
RPTR/ECRO     Jan Mason                      Jesse Wilze Tillman
USPO     Carl Tucker
                                                 Defendant
INTERPRETER
BEGIN      2:15pm                           Jack Carroll
                                                                                   Attorney



                                                                SENTENCING
X Sentencing held G Evidentiary
X Court adopts presentence report              X Plea Agreement accepted
X UNSEAL X Plea Agreement

               CT                 CUSTODY          FINE                REST            PROB        SUP/REL          CC/CS     W/CT     SP/ASSESS
 1 of the Information             78 months        ----------    ---------------      ---------    5 year(s)        -------   ------   $100




SPECIAL CONDITIONS:
X. . . . . .         Dft shall comply with standard conditions of release, to include committing no offenses; federal, state or local
                     and shall not illegally possess a controlled substance.
X. . . . . .         Dft shall comply with mandatory and special conditions of release, as set forth in the Dft’s Presentence Report.
X. . . . . .         Dft shall report in person to the probation office in the district to which the dft is released within 72 hours of
                     release from the custody of the Bureau of Prisons.
G ......             Denial of all Federal benefits for a period of                 year(s).
X. . . . . .         Dft remanded to the USM.
G......              Dft ordered to surrender by 2:00 pm on                 to        G designated institution G USM.
G......              Bond continued.
G......              Dft’s ORAL Motion for Variance based upon “First Step Act”.
G. . . . . .         ORAL Motion GRANTED.
G......              Govt’s ORAL Motion to Dismiss Count(s)           Remaining in all Indictments              .
G. . . . . .         ORAL Motion GRANTED.
G......              Dft failed to appear         G Order for arrest warrant                G     bond forfeited.
X......              Dft advised of right to appeal & court appointed counsel.
G......              Video Waiver filed.
X......              Minutes filed.


Adjourned:          2:40pm


Total Time:           25 mins
